Citation Nr: 0029236	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from June 1970 to November 
1971.

The Board of Veterans' Appeals (Board) notes that May 1999 
Department of Veterans Affairs (VA) examination conducted by 
Dr. L. of the E. Medical Group considered a variety of the 
veteran's physical complaints, including those associated 
with the veteran's feet, but that Dr. L. was apparently not 
provided with the claims file at the time of his examination.  
While this alone does not necessarily render the examination 
incomplete as to the issue on appeal, the Board finds that 
Dr. L.'s conclusion that there was only one hammertoe on the 
left does bring into question the adequacy of the 
examination, especially since the other medical evidence of 
record consistently reflects the existence of this disability 
bilaterally.  The Board is also concerned that by not having 
the opportunity to review the veteran's service medical 
records, Dr. L. was not able to consider the veteran's in-
service bilateral 5th hammertoe complaints during service 
that led to the consideration of possible surgical 
intervention in October 1971.  The Board recognizes the 
obligation of the VA in the event of incomplete applications 
for benefits, and finds that further examination in 
conjunction with a review of the complete record is 
warranted.  38 C.F.R. § 5103 (West 1991).  The Board further 
notes that if a diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2000).

Therefore, based on the above, the Board finds that the 
veteran should be afforded a VA orthopedic examination that 
should be conducted in conjunction with a complete review of 
the record, and that the examiner should furnish a medical 
opinion as to the whether the in-service consideration of 
surgical intervention for the veteran's bilateral hammertoe 
disability was consistent with a finding of aggravation of 
this disability during service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the veteran's 
bilateral hammertoes.  Any medical 
records other than those now on file 
pertaining to the veteran's bilateral 
hammertoes should be obtained and 
associated with the claims folder.

3.  The veteran should then be afforded 
an orthopedic examination by an 
appropriate specialist to determine the 
nature, status and etiology of the 
veteran's current bilateral hammertoes.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service and VA medical records, the 
physician should express opinions as to 
the following:

What is the degree of medical probability 
that the veteran's pre-service bilateral 
hammertoes underwent an increase in 
disability during active duty beyond the 
natural progress of the disorder based on 
all evidence pertaining to the disorder 
before, during and after service?  In 
this regard, the examiner is requested to 
specifically comment on whether or not 
the October 1971 in-service consideration 
of surgical intervention for the 
veteran's bilateral hammertoe disability 
is consistent with a finding of 
aggravation of this disability during 
service.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hammertoes.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



